Order entered April 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00444-CR

                               CORTNEY WOODS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76149-Y

                                           ORDER
        Before the Court is the State’s April 17, 2019 second motion to extend the time for filing

the accompanying brief. We GRANT the motion and ORDER the brief filed as of the date of

this order.


                                                      /s/   DAVID J. SCHENCK
                                                            PRESIDING JUSTICE